An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-278
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 19 August 2014


STATE OF NORTH CAROLINA

      v.                                      New Hanover County
                                              No. 13CRS054532
JAMAR BROWN,
     Defendant.


      Appeal by defendant from judgment entered on or about 30

October 2013 by Judge Phyllis M. Gorham in New Hanover County

Superior Court.       Heard in the Court of Appeals 11 August 2014.


      Attorney General Roy A. Cooper III, by Special Deputy
      Attorney General James M. Stanley, Jr., for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate
      Defender Jillian C. Katz, for defendant-appellant.


      STROUD, Judge.


      Defendant      appeals     from   a    judgment     imposing     an   active

sentence of 51 to 74 months upon jury convictions of robbery

with a dangerous weapon and conspiracy to commit robbery with a

dangerous weapon.

      The State’s evidence tends to show that on 16 May 2013,

Christopher Tyler, a pizza delivery driver for Domino’s Pizza,
                                     -2-
delivered an order to an address in Castle Hayne, N.C.                   Upon

arrival, he noticed that the address appeared to be a vacant

house.    Mr. Tyler turned his vehicle around and stopped at a

stop sign.        A man approached his car and asked, “Where’s the

money? . . .       I know you have money, where is it?”           Mr. Tyler

gave the man all of the money in his wallet and pocket.             The man

put   a   knife    to   Mr.    Tyler’s   throat   and   said,   “Don’t    try

anything.”     Meanwhile, a second man went into Mr. Tyler’s car

and searched through it.         The second man removed Mr. Tyler’s car

keys from the ignition.          After the two men took the pizza and

Mr. Tyler’s money and keys, the man with the knife ordered Mr.

Tyler to get back into the car and sit there.                   The two men

walked away.      After about five minutes passed, Mr. Tyler got out

of the car, went inside a house across the street, and called

the police.       While Mr. Tyler was on the telephone, the two men

drove by and threw his car keys out of the window. Mr. Tyler

subsequently identified Tishaud McMillan as the man who had the

knife. He could not identify the second man.

      On 28 May 2013, Sergeant David Swan of the New Hanover

County    Sheriff’s     Department   interviewed    defendant    about    the

incident.      Defendant      initially told the officer that he          had

nothing to do with the robbery of Mr. Tyler.            After the officer
                                   -3-
falsely told defendant that his DNA and fingerprints were found

in Mr. Tyler’s car, defendant stated that he was present during

the robbery but did not participate.          Defendant later admitted

that he “looked in [Mr. Tyler’s] car” and ran from the scene

with McMillan.     He also gave a written statement in which he

indicated McMillan put a knife to the pizza delivery person,

“made him give up everything,” took the pizza, and “through

[sic] his keys.”      Defendant also stated, “[T]hen we took of

[sic] running I Jamar Brown went home and he went his way.”

    Defendant contends the court erred by denying his motions

to dismiss the charges for insufficient evidence.                  He argues

that his confession, standing alone, was insufficient under the

corpus delicti rule to establish him as a perpetrator of the

offenses.      Defendant   has   filed   a   reply   brief    in     which   he

withdraws this issue.      We therefore will not address it.

    Defendant also contends that the court erred by submitting

an instruction to the jury on flight. He argues the instruction

is not supported by evidence.

    “Assignments     of    error   challenging       the     trial    court’s

decisions regarding jury instructions are reviewed de novo by

this Court.”      State v. Osorio, 196 N.C. App. 458, 466, 675

S.E.2d 144, 149 (2009).
                                    -4-
             So long as there is some evidence in the
             record reasonably supporting the theory that
             defendant fled after commission of the crime
             charged, the instruction [on flight] is
             properly given. The fact that there may be
             other     reasonable     explanations    for
             defendant’s conduct does not render the
             instruction improper.”

State v. Irick, 291 N.C. 480, 494, 231 S.E.2d 833, 842 (1977).

However, “[m]ere evidence that defendant left the scene of the

crime is not enough to support an instruction on flight.                  There

must also be some evidence that defendant took steps to avoid

apprehension.”       State v. Thompson, 328 N.C. 477, 490, 402 S.E.2d

386, 392 (1991).

       Defendant argues there is no evidence that the perpetrators

fled    to   avoid     apprehension,    as     the    evidence    shows    the

perpetrators merely walked away from the scene and came back

later to return the car keys.             Defendant’s argument, however,

ignores defendant’s confession in which he stated that defendant

and his accomplice took Mr. Tyler’s money and pizza and “took of

[sic]   running.”         His   argument     also    overlooks   Mr.   Tyler’s

testimony that the perpetrators took Mr. Tyler’s car keys and

ordered him to remain in the vehicle, thereby allowing them to

get away and avoid immediate apprehension.                 We conclude the

court    properly     submitted   the      instruction    based    upon    the

foregoing evidence.
                                -5-
    We   hold   defendant    received   a   fair   trial,   free   of

prejudicial error.

    NO ERROR.

    Judges BRYANT and HUNTER, JR., Robert N. concur.

    Report per Rule 30(e).